Citation Nr: 1227818	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

In his March 2010 Substantive Appeal, the Veteran noted that he would like to have an in-person hearing at the RO.  An August 2010 letter notified him that an informal hearing was scheduled for September 2010; he failed to appear.  In November 2010 correspondence to the RO, he requested that the hearing be rescheduled.  He noted that in September 2010 he travelled to Waco the night before his hearing and was taken to "Hillcrest Memorial" and was admitted for three days.  This caused him to miss the scheduled hearing.  The Board construes the Veteran's statement as a motion to reschedule the personal hearing before the RO for good cause shown.  38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
The RO should take appropriate steps to schedule the Veteran for a personal hearing at the Waco, Texas, RO at the next available opportunity.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

